DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 12/20/2021 and 01/26/2022 have been entered – Claims 1, 11, 16-17, and 20 are amended. Claims 1-20 remain pending with Claims 12-13 and 18-19 standing withdrawn from consideration as being directed to a non-elected invention. 

The objection to Claim 16 as set forth in the Final Office Action mailed 10/28/2021 is overcome by Applicant’s amendment.

The rejections of Claims 1, 4-7, 11, 14-17, and 20 under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN 102633709 A) in view of Yang et al. (US 2016/0133856 A1), Claims 2-3 under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang and further in view of Lee (US 2006/0103298 A1) and Thiery et al. (“9,9’-Spirobifluorene and 4-Phenyl-9,9’-Spirobifluorene…”), Claims 8-9 under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang and further in view of Gao et al. (“Comparative Studies on the Inorganic and Organic P-Type Dopants…”) when taken with the evidence of Ossila (HATCN Material Properties), and Claim 10 under 35 U.S.C. 103 as being unpatentable over Wu in view of Yang and further in view of Zhang et al. (“Photophysical and Charge-Transport Properties…”) as set forth in the Final Office Action mailed 10/28/2021 are overcome by Applicant’s amendment. Accordingly, said rejections are withdrawn. 

Response to Arguments
Applicant’s arguments on Pages 40-43 of the response dated 01/26/2022 with respect to the rejection of the claims under 35 USC § 103 in the previous Office Action have been considered but are moot because the rejections have been withdrawn. 

Election/Restrictions
The Examiner notes that the following requirement for election of species remains on the record: (A) a compound represented by Formula 1A. 


    PNG
    media_image1.png
    187
    348
    media_image1.png
    Greyscale


A search of the prior art did not anticipate or render obvious the elected species. Claims written in independent form which require all the limitations of the elected species along with any dependent claims which require all the limitations of the elected species would be allowable, barring any additional issues under 35 USC § 112. The Examiner notes that Claims 1-11, 14-17, and 20 are drawn to Applicant’s elected species. 

The prior art does not anticipate or render obvious the elected species for at least the following reasons: the closest prior art as exemplified by Wu et al. (CN 102633709 A) teaches the compound FYL-B41. The claims as amended include the limitation wherein “the case where L1 and L2 in Formula 1A are each a phenylene group is excluded.” As seen from the instant Formula 1A to Wu’s FYL-B41 below, the FYL-B41 does not meet the proviso nor does the prior art of record as a whole provide reason to either delete the phenylene linking groups in FYL-B41 or to substitute the phenylene groups in FYL-B41 for another linking group within the scope of the Formula 1A. 

Instant: 
    PNG
    media_image1.png
    187
    348
    media_image1.png
    Greyscale
   Wu: 
    PNG
    media_image2.png
    422
    487
    media_image2.png
    Greyscale


The search was expanded to find an example species based on MPEP § 803.02. It is noted that the prior art search has not been extended to cover all nonelected species. 

Examinable Species
The next examinable species is (B) a compound represented by Formula 1B wherein A1 is selected as (v) a benzimidazole C7 heterocyclic group. 


    PNG
    media_image3.png
    267
    489
    media_image3.png
    Greyscale


The examinable species reads on Claims 1-11 and 14-17. Claims 12-13 and 18-20 are therefore withdrawn from consideration as they are directed to a non-elected invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akito et al. (JP 2003109761 A), hereinafter “Akito-JP”. A machine translation of Akito is provided with the Office Action and is referred to herein for text citations as “Akito-MT”.
Concerning Claims 1, 6-7, 11, and 14-17, Akito teaches an organic light-emitting device (see Example 5) comprising a first electrode, a second electrode facing the first electrode, and an organic layer between the first and second electrode including an emission layer wherein said emission layer includes a host compound Alq3 and a dopant compound No. 5c (see Akito-MT [0060]-[0064] & [0077]). The organic layer further includes a hole transport region between the first electrode and the emission layer including a hole transport layer (see Akito-MT [0061]) and an electron transport region between the emissive layer and the second electrode including an electron transport layer (see Akito-MT [0063]).
Akito’s compound No. 5c is reproduced below for comparison to Formula 1B of the instant claim. Note that the group X is representative of an SO2 moiety in the group 5c (see Akito-MT [0033]).  
Instant: 
    PNG
    media_image3.png
    267
    489
    media_image3.png
    Greyscale
    Akito’s 5c: 
    PNG
    media_image4.png
    264
    223
    media_image4.png
    Greyscale


	As seen from the structures above, Akito’s compound No. 5c meets each of the following limitations of Formula 1C and the instant claim:
X1 is S
A1 is a C7 heterocyclic group (a benzimidazole)
L1 is an unsubstituted C6 carbocyclic group (a phenylene); a1 is 1
R1 is an electron donating group according to <Formula 5-2> wherein b40+b50 are each an integer of 1, and R40+R50 are each a C1 alkyl group (a methyl); b1 is 1

    PNG
    media_image5.png
    176
    195
    media_image5.png
    Greyscale

a2 is 0 such that *-(L2)a2-*’ is a single bond
R2 is hydrogen, b2 is 1
c1 and c2 are each 1
K1, R20-R30, Q1-Q2, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claims 4-5, Akito teaches the organic light-emitting device according to Claim 1 above wherein the compound No. 5c is included in emission layer. Akito appears silent with respect to the claimed properties wherein 5c is a near-infrared (NIR) emitting compound having a maximum emission wavelength of about 700 nm or more and wherein 5c is a thermally activated delayed fluorescent (TADF) emitter. However, Akito’s compound No. 5c is a compound of Formula 1B containing an oxidized thiadiazole-based core and an electron donating substituent (the triphenylamine) which are structural properties indicated to confer NIR and TADF emission capabilities (see the instant specification at least at ¶ [0081]). Therefore, the claimed properties are considered to be inherent absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.












Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Akito et al. (JP 2003109761 A) as applied to Claim 1 above when taken with the evidence of Ossila (CBP - 4,4′-Bis(N-carbazolyl)-1,1′-biphenyl Product Details). 
Regarding Claims 2-3, Akito teaches the organic light-emitting device according to Claim 1 above wherein the emission layer includes a host and compound No. 5c as a dopant which is a compound represented by Formula 1B. Akito suggests that their inventive devices display high efficiency, brightness, and long life (see Akito-MT [0009] & [0078]). 
The host in the above OLED is formed of Alq3 which is not a compound represented by the Formulae of the instant claim. However, Akito also suggests that CBP is a suitable host material for the emissive layer of their OLEDs (see Akito-MT [0079]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the Alq3 host in the emission layer of the device according to Akito’s Example 5 for CBP. The substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified emission layer would remain useful in the device of Akito and would possess the benefits taught by Akito. See MPEP § 2143 (B). 
As evidenced by Ossila (see Pg. 2), the structure of CBP is reproduced below for comparison to <Formula 11-HT> of the instant claim(s). 

Instant: 
    PNG
    media_image6.png
    194
    424
    media_image6.png
    Greyscale
    CBP: 
    PNG
    media_image7.png
    117
    251
    media_image7.png
    Greyscale


As seen from the structures displayed above, the CBP host in the modified device of Akito meets each of the following limitations of the instant claim(s):
A11 and A12 are each a C6 carbocylic group (a benzene)
L11 and L12 are each a single bond; a11 and a12 are each 1
R11-R12 and R14-R15 are each independently hydrogen 
L13 is a C6 carbocyclic group (a phenylene); a12 is 2
R13 is -N(Q41)(Q42) wherein Q41 + Q42 are each independently C6 aryl groups (phenyl) substituted with each other to form a carbazole moiety together with the N atom  
All variables included exclusively in <Formula 21-HT>, <Formula 31-HT>, <Formula 41-HT>, <Formula 51-HT>, <Formula 61-HT>, and <Formula 71-HT> are not required to be present

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Akito et al. (JP 2003109761 A) as applied to Claim 6 above, and further in view of Gao et al. ("Comparative Studies on the Inorganic and Organic P-Type Dopants in Organic Light-Emitting Diodes with Enhanced Hole Injection" Appl. Phys. Lett. Vol 102. 2013.), hereinafter “Gao”, when taken with the evidence of Ossila (HATCN Material Properties).
	Regarding Claim 8, Akito teaches the organic-light emitting device according to Claim 6 above wherein the OLED comprises only a hole transporting layer in the hole transport region between the first electrode (an ITO anode) and the emissive layer (see Akito-Mt [0060]-[0062]). Akito does not teach a hole transport region including a p-dopant. 
In the analogous art of organic light-emitting diodes, Gao teaches that optimized carrier injection from the electrode to the emitting layer is usually desired with the goal of fabricating efficient and reliable OLEDs because large energy barriers between the organic materials and the electrodes cause high operation voltage, low electroluminescence efficiency, and fast degradation (see Pg. 1). Gao also teaches that there a large offset of energy levels between the work function of ITO anodes and the HOMO of commonly used hole-transporting layers (see Pg. 1). Gao suggests that the p-doping technique to form a good hole-injecting layer (HIL) is drawing attention by its obvious effects of enhanced hole injection and lowered operation voltage in OLEDs (see Pg. 1). One such p-doped HIL includes N,N’-di(naphthalene1-yl)-N,N’-diphenyl-benzidine (NPB) and 1,4,5,8,9,11-hexaazatriphenylene-hexacarbonitrile (HAT-CN) as a dopant (see Pg. 1) which Gao suggests provides favorable performance in terms of improving power efficiency and lifetime (see Pg. 4). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the device of Akito by adding a hole-injection layer of NPB doped with HAT-CN as suggested by Gao for the benefit of improved device efficiency and lifetime. 
The modified device of Akito in view of Gao thereby includes a hole transport region with a p-dopant. As evidenced by Ossila, the HAT-CN p-dopant has a lowest unoccupied molecular orbital (LUMO) level of 4.4 eV (see Pg. 2 – “General Information”) which falls within the claimed range of about -3.5 eV or less. 

Regarding Claim 9, Akito in view Gao teaches the organic light-emitting device according to Claim 8 above wherein the p-dopant is HAT-CN. The structure of HAT-CN, as evidenced by Ossila (see Pg. 1), is displayed below. It is evident from the structure below that the p-dopant HAT-CN is a cyano group-containing compound. 

HAT-CN: 
    PNG
    media_image8.png
    196
    204
    media_image8.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Akito et al. (JP 2003109761 A) as applied to Claim 6 above, and further in view of Kobayashi (US 2003/0081315 A1) and Zhang et al. (“Photophysical and Charge-Transport Properties of Hole-Blocking Material TAZ” Synthetic Materials. Vol 159. Pgs 1767-1771. 2009), hereinafter “Zhang”. 
Regarding Claim 10, Akito teaches the organic light-emitting device according to Claim 6 above. Akito teaches that the OLED includes an electron transport layer formed from Alq3. Akito suggests that their inventive devices display high efficiency, brightness, and long life (see Akito-MT [0009] & [0078]). 
Akito does not teach a device wherein the electron transport region including an alkali/alkaline/rare earth metal or a complex thereof. However, in the analogous art of OLEDs, Kobayashi teaches that Bebq2 (bis(8-quinolinolate)beryllium complex) is a known alternative for Alq3 as an electron transporting material (see [0051]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Alq3 in the electron transporting layer of Akito’s OLED for Bebq2. The substation would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified electron transport layer would remain useful in the device of Akito and would possess the benefits taught by Akito. See MPEP § 2143 (B). Such a modification would yield a device wherein the electron transport region includes an alkaline earth metal (beryllium) complex. 
Akito in view of Kobayashi above does not teach a device wherein the electron transport region further comprises a triazole-containing compound or a benzotriazole-containing compound. However, in the analogous art of electroluminescent devices, Zhang teaches that it was well-known in the art at the effective filing date of the claimed invention that organic EL materials are in favor of injection and transport of holes rather than electrons and therefore, electron-hole recombination generally occurs near the cathode which could lead to the quenching of exciton produced (see Pg. 1767). In order to prevent produced excitons or holes from approaching the cathode, a hole blocking layer is often introduced between the emitting layer and the electron-transport layer in an EL device (see Pg. 1767). Said hole blocker plays dual roles in blocking holes moving towards the cathode and transporting electrons to the emitting layer (see Pg. 1767). One such hole blocking material is (3-(4-biphenylyl)-4-phenyl-5-(4-tert-butylphenyl)-1,2,4-triazole) (TAZ) which plays a crucial role in OLEDs by increasing the possibility of charge recombination (see Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to further modify the device of Akito and Kobayashi above by adding a hole blocking layer of TAZ to the device between the emissive layer and the electron transport layer for the benefit of improved charge recombination as suggested by Zhang. 
The hole blocking layer, which is located between the emissive layer and the electron transport layer is considered to be a part of the electron transport region. Therefore, the modified device of Akito in view of Kobayashi and Zhang comprises a triazole-containing compound in the electron transport region as required by the instant claim. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789